Citation Nr: 1420211	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1989 to July 1994 and from August 2004 to August 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for a left knee disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss was not incurred in or aggravated by his first period of active duty service.  

2. The Veteran's bilateral hearing loss preexisted his second period of active duty service and was aggravated beyond its natural progression during his second period of active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Original Claim

The Veteran filed his original claim for service connection for hearing loss in July 1997 after his first period of active duty service.  The RO denied the claim in February 1998, the Veteran did not appeal, and the decision became final.

In August 2006, after his second period of active duty service, the Veteran filed to reopen his claim.  The RO reopened and denied the Veteran's claim in August 2007.  Within one year of that decision, in August 2008, the Veteran requested his claim be reconsidered and submitted numerous service treatment records.  The RO reopened the Veteran's claim based on new and material evidence having been submitted and denied it again in August 2008.

However, a review of the service treatment records submitted by the Veteran in August 2007 reveals records that had not previously been associated with the Veteran's claims file.  If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c). 

Therefore, the Veteran's claim is to be adjudicated as an original claim for benefits without the requirement of new and material evidence.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection for certain chronic diseases, including an organic disease of the nervous system, may be granted, even if not otherwise established as incurred in or aggravated by service, if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system.  M21-1MR III.iv.4.B.12.a.  

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

VA audiological testing done in August 2009, August 2010, and February 2011 all show that Veteran currently has a hearing loss disability for VA purposes.

Although the evidence does not show the Veteran's hearing loss is related to his first period of active duty service from May 1989 to July 1994, the Board finds service connection is warranted based on aggravation of preexisting hearing loss during his second period of active duty service from August 2004 to August 2006.

With respect to his first period of service, audiological testing showed the following pure tone thresholds, in decibels, according to the Veteran's April 1989 enlistment examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
20
15
LEFT
15
5
20
35
20

Although audiological testing from the end of the Veteran's first period of active duty service in July 1994 is not of record, audiological testing done in 1990 and 1992 did not show impaired hearing for VA purposes.  In fact, the first testing to show hearing loss for VA purposes is from February 2004, nearly 10 years after the Veteran's first period of active duty service.  

A June 1990 hearing test did note that the Veteran was routinely exposed to hazardous noise without any further description of the noise.  The Veteran's DD-214 reflects that his primary specialty was a motor transport operator.  The Veteran's service treatment records contain no complaint of hearing loss during his first period of service.

Further, there is no competent medical opinion evidence of record that the Veteran's hearing loss found in 2004 is related to his first period of service, which ended nearly 10 years prior.  In addition, the Veteran himself has not offered any lay evidence, such as a description of his noise exposure during his first period of service versus after service, that would suggest a relationship.  The record does note some civilian occupational and recreational noise exposure, although it is unclear whether that noise exposure occurred between the Veteran's two periods of active service.  

The Board finds that a preponderance of the evidence is against finding that the Veteran's current hearing loss is related to his first period of active service.
	
The Board will consider next whether the Veteran's hearing loss is related to his second period of active duty service.  

The Veteran's service treatment records include two audiological examinations in February 2004, prior to the start of his second period of service in August 2004.  The following pure tone thresholds, in decibels, were shown:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
25
20
50
LEFT
10
10
30
40
60




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
25
55
LEFT
5
10
25
35
55

The Veteran also had audiological testing done in September 2004, immediately after the start of his second period of service, that showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
20
45
LEFT
5
10
25
35
55

Thus, as the Veteran's hearing loss pre-existed service, the Veteran cannot bring a claim for service connection for incurrence of hearing loss, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089   (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417   (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2013).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

The Veteran's service treatment records contain two audiological examinations from July 2006, prior to his August 2006 discharge.  After the first test, the results of which are listed below, the Veteran was referred to an audiologist as his hearing was noted to have deteriorated since his last audiogram in November 2005.




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
60
LEFT
20
25
35
40
60

After his second test on July 12, 2006, the results of which are listed below, the examiner found that the Veteran's audiometric thresholds were stable as compared to November 2005.  The examination noted the Veteran had a history of noise exposure in service, including three improvised explosive device (IED) exposures, the closest of which resulted in bleeding from his right ear.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
30
55
LEFT
10
15
30
45
55

In February 2011 the Veteran was afforded a VA examination at which he was diagnosed with bilateral sensorineural hearing loss.  The VA examiner reviewed the Veterans' audiological testing and concluded that his testing at discharge showed no significant change from the entrance examinations, concluding that the Veteran's hearing loss was not aggravated as a result of his military noise exposure.

The Board has considered the examiner's opinion, but finds it less probative as the examiner appears to have considered the results of the second July 2006 audiological testing but not the results of the first July 2006 audiological testing.  The Board notes that the second July 2006 test showed slightly better values than the earlier test. 

Comparing the results of the first July 2006 test to the results of Veteran's February 2004 test shows that in the right ear the Veteran had pure tone thresholds at least 10 decibels worse at three levels from 500 to 4000 Hz and five decibels worse at the remaining two levels.  In his left ear, two to three levels were at least 10 decibels worse, with the remaining levels showing values equal to the 2004 testing or 5 decibels worse.

Comparing the results of the first July 2006 test to the results of the Veteran's September 2004 testing suggests even more notable hearing loss during the Veteran's service.  In his right ear, the testing showed pure tone thresholds of 10 decibels less at 500, 1000, 3000, and 4000 Hz and five decibels less at 2000 Hz.  In his left ear, thresholds were 10 decibels less at 500, 1000, and 2000 Hz and 5 decibels less at 3000 and 4000 Hz.

The Board finds that the Veteran should be given the benefit of the doubt and the results of the first July 2006 audiological testing considered for purposes of determining aggravation of his hearing loss in service.  Nonetheless, the Board notes that even the second July 2006 testing showed a 10 decibel reduction at 1000, 3000, and 4000 Hz in his right ear and a 5 decibel reduction at 1000 and 2000 Hz compared to the September 2004 testing.  His left ear showed a 10 decibel reduction at 3000 Hz and a 5 decibel reduction at 500, 1000, and 2000 Hz.  Compared to the February 2004 testing, the Veteran's pure tone thresholds at the second July 2006 testing were five to 10 decibels worse at four out of five Hz levels in his right ear and five decibels worse at most levels in his left ear.

Therefore, the Board finds that the evidence shows that the Veteran was exposed to loud noise in service, including IED explosions, and his hearing loss was aggravated during service.  Thus, the Veteran is entitled to the presumption of aggravation.  The Board further finds that there is not clear and unmistakable evidence that the increase in in disability is due to the natural progression of the disease.

Therefore, the Veteran is entitled to service connection based on his preexisting bilateral hearing loss having been aggravated by his service.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Board finds that a remand is necessary to clarify the nature of the Veteran's current knee disability and to obtain a medical opinion as to the relationship of any currently diagnosed disability to service.

Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Specifically, the Board notes that an October 2004 x-ray done during the Veteran's second period of active service showed tricompartmental osteoarthritis.  However, an April 2009 MRI did not mention arthritis, but only noted a medical meniscus tear.  Although the Veteran underwent a VA examination in February 2011, no additional diagnostic imaging was performed.  The Board finds that additional testing is necessary to determine the current nature of the Veteran's left knee condition.

Further, the Board finds that a medical opinion should be obtained as to direct service connection of any currently diagnosed left knee disability.  The Board specifically notes that although the Veteran was diagnosed with patellofemoral syndrome at a VA examination in October 1997, prior to his second period of active duty service, on his February 2004 medical examination prior to his second period of active duty service, his lower extremities were found to be normal.  Therefore, the Board finds that the Veteran is considered to be sound on entrance into service.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination as to the nature and etiology of his current left knee condition.  The examiner should specifically address the following:

a) Diagnose all current left knee conditions.  The Veteran's October 2004 x-ray showing tricompartmental osteoarthritis and his April 2009 MRI showing a medial meniscus tear should be addressed.  All necessary diagnostic testing should be performed.

b) Opine as to whether it is at least as likely as not that each of the currently diagnosed conditions is related to the Veteran's service.  An opinion should be offered with reference to both the Veteran's first period of active duty service (May 1989 to July 1994) and the Veteran's second period of active duty service (August 2004 to August 2006).  The examiner should consider the Veteran to have entered each period of service in sound condition.

The Veteran's claim folder a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached and all necessary diagnostic testing performed.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


